BOLIN, Judge.
This is a companion case to No. 10,776, Lee v. Sanders et al., La.App., 197 So.2d 371, in which all defendants have appealed from an adverse judgment.
For the reasons assigned in the case cited supra the judgment appealed from is affirmed at appellants’ cost, and
It is ordered that plaintiffs, Beulah Lee and David Lee, have the right to the possession of and are hereby maintained in possession of:
All of that part of the West Half of the Southwest Quarter of the Southwest Quarter of the Northeast Quarter (W Yz of SW 14 of SW 1/4 of NE}4) lying North of a gravel road in Section 10, Township 19 North, Range 16 West, Caddo Parish, Louisiana, also known as. Lot S of Block E lying North of a gravel road per plat filed in Conveyance Book SO, page 123 of the Conveyance Records of Caddo Parish, Louisiana.
and that the defendants, D. T. Land, Mrs.. Ethel L. Neild, James L. Land and Mrs. David L. Croxon are ordered to assert any adverse claim of ownership to the above-described land in a petitory action to be-filed within sixty (60) days after the date-this judgment becomes executory, or such defendants shall be precluded thereafter-from asserting ownership to the above described property.
Affirmed.